Citation Nr: 1539265	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right toe disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a right knee disorder.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2014 and again in December 2014, when the right knee claim was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right knee arthralgia, and is shown to be service connected for a right toe disability.

2.  The evidence of record does not demonstrate that the Veteran has a diagnosis of right knee arthritis during service, within one year of discharge from service, or at any time during the appeal period.

3.  The Veteran's statements that his right knee pain and symptomatology began during service are not credible in light of the contemporaneous medical evidence in his service treatment records, his statements made during military service, and his conflicting and inconsistent statements made during the appeal period many years after service.

4.  The evidence of record does not support a finding that the Veteran had a right knee disorder during service or any other injury therein on which a finding of direct service connection can be predicated.

5.  The evidence of record weighs against a finding that the Veteran's service-connected right toe disability causes or aggravates his claimed right knee disorder.


CONCLUSION OF LAW

The criteria establishing service connection for a right knee disorder, to include as secondary to service-connected right toe disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the right knee claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding relevant evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that this claim was remanded by the Board in June and December 2014.  In the June 2014 remand, the Board asked for the AOJ to obtain an addendum opinion regarding the Veteran's right knee claim; such was obtained in August 2014.  The Board remanded the claim again in December 2014 for an addendum opinion in light of the Board's grant of service connection for an additional disability secondary to the right toe disability; such was accomplished in February 2015.  Therefore, the Board finds that its remand orders have been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal, indicated the bases for the RO's denials, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran filed his claim in February 2009.  A review of the Veteran's claims file, particularly his private and VA treatment records, demonstrates only VA treatment for "chronic right knee pain since 1984," which was diagnosed as "chronic right knee arthralgia" in November and December 2009 VA treatment records.  The Veteran was also diagnosed with right knee arthralgia in his March 2012 VA right knee examination.  The Veteran's private treatment records from Scott and White do not demonstrate any complaints of, treatment for, or diagnosis of any right knee disorders.

Based on this evidence, the Board finds that the Veteran is shown only to be currently diagnosed with right knee arthralgia throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Throughout the appeal period, the Veteran has averred his right knee disorder is the result of his service-connected right toe disability.  The Board observes that the Veteran has a service-connected right toe disability and therefore the threshold requirement for establishing service connection on a secondary basis has been met in this case.  More specifically, in a March 2009 statement, the Veteran stated as follows:

. . . . Big toe injury came from doing [physical training], I fractured it and now have tinnitus [sic] in it, along with my knee after years of running and road marching. . . . 

Furthermore, the Veteran testified extensively in his May 2013 hearing that his right knee was related to his right toe disability.  During that hearing, the Veteran denied having been diagnosed with arthritis of the right knee. See Page 9.  The Veteran additionally noted that he wore a knee brace and felt that his right knee was "out of alignment" as a result of his right toe disability.  See Page 10.  He further stated that a VA surgeon at the Temple VA Medical Center told him that in order to alleviate the pain he felt in his knee, he would need to re-break and fuse the Veteran's right toe disability.  See Page 14.  Finally, the Veteran indicated that he walked on his right heel as a result of his right toe disability, which causes him to veer or "list" to the right when he walks.  See Pages 17-18.

Turning to the evidence of record, the Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of any right knee disorders or problems during military service.  The Veteran's separation examination in January 1992 demonstrated a normal right knee, and he denied any "trick" or knee problems in his Report of Medical History at that time.  

The Veteran underwent a VA examination of his right knee disorder in March 2012, at which time the VA examiner diagnosed the Veteran with right knee arthralgia; the examiner noted that the disability was diagnosed in 2010.  

During that examination, the Veteran stated that "he believes [his] right knee condition is related to his right MTP joint injury he sustained while in [the] military.  [He] started noticing [a] problem with the right knee in 1988 or 1989."  After examination, the VA examiner noted a November 2009 x-ray report which revealed no acute fracture or dislocation of the right knee, nor was there evidence of knee joint effusion.  There were no sclerotic or lytic bony lesions, no evidence of narrowing of the medial or lateral knee joint compartments, and no radiopaque evidence of a foreign body.  The VA examiner concluded that the Veteran's right knee disorder was less likely than not related to his service-connected right toe disability, opining  that his "[r]ight knee condition (diagnosed as arthralgia) . . . is not related to his service-connected right MTP joint injury/fracture.  There is no nexus between his right foot and right knee."

The Board remanded the claim in order to obtain an addendum opinion in June 2014.  In August 2014, an examiner other than the March 2012 examiner reviewed the claims file and opined as follows:

The condition was less likely than not . . . incurred or caused by the claimed in-service injury, event, or illness . . . [and] was not aggravated beyond its natural progression by an in-service injury, event, or illness. . . . Arthralgia means a painful joint condition, in this case of the right knee.  One might reasonably conjecture that a painful right toe might cause the Veteran to engage in unweighting of the [right lower extremity], which, if anything, would be protective of the more proximal right knee joint.  There is no logical reason to propose any cause and effective association between a toe disability and a knee condition.  Any such association runs counter to the known anatomical and physiological functions of these two distinct and separate structures.  

The Board remanded the claim again in December 2014 in light of the Board's award of service connection for flexor hallucis longus tendon rupture secondary to the service connected right great toe fracture; in a February 2015 addendum opinion, the August 2014 examiner opined as follows:

The service connected right toe disability is the result of a 2010 traumatic fracture and Flexor tendon rupture.  It is a result of the one and same injury to the one same right toe.  The residuals of a toe injury have no capability to cause or aggravate knee arthralgia on the ipsilateral lower extremity.  As observed in the last opinion template, if there would be any effect at all, favoring the right lower extremity because of residuals from toe trauma, would have the opposite effect and, if anything, bestow a protective effect upon the more proximal knee joint.

Based on the foregoing evidence, the Board finds that service connection for a right knee disorder must be denied on a direct, presumptive, and secondary basis.  First, the Board notes that the evidence does not demonstrate any x-ray evidence of arthritis of the right knee, and in fact, the Veteran denied in his May 2013 hearing ever having been diagnosed with right knee arthritis.  Accordingly, the Board must deny service connection for a right knee disorder on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Next, the Board notes that there is no evidence of any in-service injury to the Veteran's right knee; there is no evidence of any right knee complaints, treatment, or diagnosis in the Veteran's service treatment records.  His separation examination noted a normal right knee and the Veteran denied any right knee symptoms at that time.  In fact, the first evidence of any right knee pathology in the record is in the 2009 VA treatment records, when the Veteran was first noted as having chronic right knee pain since 1984 and first was diagnosed with chronic right knee arthralgia.  Such evidence is many years after discharge from military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Insofar as the Veteran has stated throughout the record that his right knee pain began during military service, the Board finds that evidence to be not credible.  Specifically, the Veteran has been variously noted as having right knee pain since 1984 in the VA treatment records, and since 1988 or 1989 in his March 2012 VA examination.  However, the Veteran's service treatment records do not document any right knee complaints, as noted above, and the Veteran's right knee was normal and he denied any right knee symptomatology on separation from service in 1992.  
A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3). Therefore, the separation examination and report of medical history are accepted as the credible and accurate account of his knee.  In light of the Veteran's conflicting and inconsistent statements and the specific denial of any symptoms in 1992, the Board finds that the Veteran's contemporaneous statements in 1992 of no right knee symptoms or problems during military service to be more credible than his later statements.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)).

Based on the lack of any credible evidence of a right knee disorder, or injury, and the finding above that the Veteran's statements that his right knee pain and symptomatology began during military service are not credible, the Board must deny service connection in this case on a direct basis as there is no credible evidence of an in-service injury of the right knee or other event on which service connection for a right knee disorder can be predicated in this case.  The second element is therefore not met in this case as to the direct service connection portion of this case, and therefore, service connection is denied on that basis.  See 38 C.F.R. § 3.303.

As noted above, the Veteran is only currently diagnosed with right knee arthralgia and he has a service-connected right toe disability that he contends is the underlying disability causing his right knee arthralgia.  This case therefore turns on the nexus element respecting secondary service connection.  The Board must find that the evidence of record does not support a finding of a nexus between the Veteran's right knee disorder and his service-connected right toe disability.  

First, the Board notes that the Veteran and his spouse do not have the requisite medical expertise to render a competent medical opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Symptoms of pain in the knee may be due to many causes; therefore, medical expertise is required to determine the underlying cause of the complained of disorder. 

The only competent evidence regarding the secondary nexus element in this case are the opinions of the March 2012 and August 2014 VA examiners, as well as the Veteran's statements in his May 2013 hearing that a VA surgeon suggested that alleviation of his right knee pain would necessitate re-breaking and fusing his service-connected right toe disability.  The Board finds that the preponderance of the evidence weighs against a finding of a nexus in this case.

As noted above, the March 2012 examiner's opinion is not shown to have a rationale supporting that conclusion; the lack of a supporting rationale significantly diminishes the probative value of that opinion.  

Likewise, while the Veteran is competent to state what a VA surgeon told him and the Board has no reason to doubt the credibility of that statement, the Board finds that the probative value of that statement is significantly diminished for the same reasoning as the March 2012 VA examiner's opinion is diminished.  First, the Board is unable to assess the credibility of the VA surgeon's opinion, as such an opinion is not in writing but rather is submitted as hearsay through the Veteran.  Moreover, the Board is unable to understand the rationale or reasoning for the VA surgeon's opinion of a relationship, again because the opinion is not in writing and the Board is unable to assess the key characteristics of that opinion.  The probative value of that opinion is therefore as significantly diminished as the March 2012 examiner's opinion-both of those opinions lack a supporting rationale for the conclusions those opinions reach and the Board is unable to adequately assess the veracity and competency of those opinions.  

However, when the Board considers the August 2014 and February 2015 opinions, the Board is compelled to find that the probative value of those opinions significantly shifts the balance against finding in the Veteran's favor.  Those opinions reviewed the Veteran's statements and the evidence in the claims file, including his and his spouse's statements that he "lists" or veers to the right when he walks as a result of his right toe disability.  After considering this evidence, the examiner indicated that the Veteran's right knee disorder was not caused or aggravated by his right toe disability because anatomically the Veteran's right toe disability would bestow a protective effect of favoring his left leg over his right leg, and therefore the ipsilateral effect of causing or aggravating the Veteran's right knee arthralgia is contradicted by this anatomical effect.  There is no competent evidence of record which contradicts these very probative findings.  

After weighing the nexus evidence as noted above, the Board must conclude that the evidence of record does not support a finding that the Veteran's service-connected right toe disability causes or aggravates the Veteran's claimed right knee disorder in this case based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


